Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 1 of 8 PageID #: 385




                                 No. 6:20-cv-00475

                               Michael Fields et al.,
                                    Plaintiffs,
                                        v.
                               Tommy Brown et al.,
                                   Defendants.


                                     ORDER

              Plaintiffs sued Tyson Foods, Inc. and Tommy Brown, Mi-
          cah Fenton, and Felicia Alexander, alleging unsafe practices
          at a Tyson Foods meatpacking facility that led to plaintiffs
          contracting COVID-19. Doc. 7. Now before the court is de-
          fendants Tommy Brown, Micah Fenton, and Felicia Alexan-
          der’s renewed motion to dismiss plaintiffs’ first amended
          complaint. Doc. 12. For the reasons set forth below, that mo-
          tion (Doc. 12) is granted, and plaintiffs’ claims against Tommy
          Brown, Micah Fenton, and Felicia Alexander are dismissed
          with prejudice.
                                      Background
              Plaintiffs Michael Fields, Vickie Grant, Jessica Matlock,
          and Kelly Reese are former employees of Tyson Foods’s meat-
          packing plant in Carthage, Texas. Doc. 7 ¶ 13. According to
          the complaint, after multiple states—including Texas—issued
          stay-at-home orders in response to the COVID-19 pandemic,
          Tyson Foods required its employees to return to work. Id.
          ¶ 14. Plaintiffs claim that during this period, Tyson Foods
          failed to take adequate safety measures in its plants, including
          by not providing personal protective equipment to its em-
          ployees or instituting social-distancing guidelines. Id. ¶ 15, 21.
          This failure, plaintiffs contend, led to their contracting
          COVID-19. Id. ¶ 16.
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 2 of 8 PageID #: 386




             Alleging negligence and gross negligence, plaintiffs
          brought this lawsuit against their former employer, Tyson
          Foods, Inc., and individually named defendants Tommy
          Brown, Micah Fenton, and Felicia Alexander, who are also
          employed at Tyson Foods. According to plaintiffs, because the
          individually named defendants held the roles of Plant Man-
          ager, Plant Safety Manager, and Production Shift Manager,
          respectively, they “were directly responsible for implement-
          ing a safe work environment at Tyson’s Carthage, Texas,
          meatpacking plant.” Id. Part of that responsibility included
          “implementing and enforcing adequate safety measures to
          prevent the spread of COVID-19 to the Tyson employees.” Id.
              On August 28, 2020, defendants removed this case from
          the County Court at Law of Panola County, Texas. Doc. 7.
          Shortly after, the individually named defendants—Tommy
          Brown, Micah Fenton, and Felicia Alexander—filed a motion
          to dismiss plaintiffs’ complaint under Federal Rule of Civil
          Procedure 12(b)(6). Doc. 3. However, plaintiffs subsequently
          amended their complaint to add Tyson Foods, Inc. as a de-
          fendant (Doc. 7), thereby mooting defendants’ original mo-
          tion to dismiss. See Doc. 15. On October 16, 2020, the individ-
          ually named defendants renewed their motion to dismiss, as-
          serting that plaintiffs have failed to state a claim against them
          because only Tyson Foods had a duty to ensure a safe work-
          place. Doc. 12. Plaintiffs timely responded (Doc. 14), and de-
          fendants filed a reply. Doc. 16.
                                Standards and analysis
               To survive a motion brought under Rule 12(b)(6), the com-
          plaint must contain a “statement of the claim showing that the
          [plaintiff] is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
          677 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). To make the nec-
          essary showing, the claim must have “facial plausibility.” Id.
          at 678. A claim has facial plausibility only if, when the plain-
          tiff’s factual allegations are “accepted as true,” the court may
          “draw the reasonable inference that the defendant is liable.”


                                         -2-
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 3 of 8 PageID #: 387




          Id. Consequently, the court construes all well-pleaded facts in
          the complaint as true, viewing them in the light most favora-
          ble to the non-movant. In re Katrina Canal Breaches Litig., 495
          F.3d 191, 205 (5th Cir. 2007).
              After a case has been removed under the federal officer re-
          moval statute, “[a] federal court’s role . . . is similar to that of
          a federal court sitting in diversity.” Winters v. Diamond Sham-
          rock Chem. Co., 941 F. Supp. 617, 620 (E.D. Tex. 1996). “Accord-
          ingly, the federal court applies the choice of law rules of the
          forum state to determine the applicable law.” Id. In this case,
          Texas substantive law controls.
             Having construed the facts in the light most favorable to
          plaintiffs, the court now finds that plaintiffs’ first amended
          complaint fails to state a claim against defendants Tommy
          Brown, Micah Fenton, and Felicia Alexander for which relief
          may be granted.
             Under Texas law, employers have a non-delegable duty to
          provide a safe workplace for its employees. Leitch v. Hornsby,
          935 S.W.2d 114, 117 (Tex. 1996); see Austin v. Kroger, Texas L.P.,
          746 F.3d 191, 199 (5th Cir. 2014) (“In the employment context,
          the Texas Supreme Court has repeatedly held that an em-
          ployer owes a continuous, non-delegable duty to provide its
          employees with a safe workplace.”). But “[w]hen the em-
          ployer is a corporation, the law charges the corporation itself,
          not the individual corporate officer, with the duty to provide
          the employee a safe workplace.” Id. Stated differently, the
          duty to ensure a safe workplace rests solely with the em-
          ployer, not individual employees.
              In Leitch v. Hornsby, for example, an employee sued his
          employer and two corporate officers after suffering back inju-
          ries while on the job. Leitch, 935 S.W.2d at 116. The employee
          sued the corporate officers partially “because of their posi-
          tions [with the employer].” Id. at 117. Reversing the court be-
          low, the Texas Supreme Court held that “a corporate officer
          acting on the corporation’s behalf does not owe a corporate


                                         -3-
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 4 of 8 PageID #: 388




          employee an individual duty to provide that employee with
          a safe work place.” Id. at 118. Specifically, the court found that
          the corporate officers were merely “acting within their capac-
          ities” as employees, and that “[t]he alleged actions by [the of-
          ficers], whether active or passive, were actions of a corporate
          officer on behalf of [the employer] and deemed [the em-
          ployer’s] acts.” Id.
              To be sure, employees and corporate officers may be liable
          for their own tortious conduct. As the Texas Supreme Court
          recognized in Leitch, “an agent whose negligence causes an
          auto accident may be held individually liable along with his
          or her employer when driving in the course and scope of em-
          ployment.” Id. at 117. But the employee in that example is
          only liable because he “owes a duty of reasonable care to the
          general public regardless of whether the auto accident occurs
          while driving for the employer.” Id. Conversely, if no inde-
          pendent duty of care is owed, the employee is not liable.
              Even in cases where the plaintiff is not an employee, Texas
          law has recognized that “liability cannot be imposed on em-
          ployees where the employer and the employees committed
          the identical negligent acts or omissions.” In re Butt, 495
          S.W.3d 455, 467 (Tex. App. 2016); see also Tri v. J.T.T., 162
          S.W.3d 552, 562 (Tex. 2005) (“[A] negligence finding against
          an individual does not automatically result in individual lia-
          bility when the individual was acting as the agent or em-
          ployee of a corporation.”); Palmer v. Wal-Mart Stores, 65 F.
          Supp. 2d 564, 567 (S.D. Tex. 1999) (relying on Leitch to hold
          that a store manager was not liable in a routine slip-and-fall
          case because he did not owe “any independent duty of reason-
          able care, apart from that which his employer owed any store
          patron”).
              In this case, the individually named defendants—Tommy
          Brown, Micah Fenton, and Felicia Alexander—did not owe
          the plaintiffs a duty “apart from the employer’s duty.” See
          Leitch, 925 S.W.2d at 117. As a corporate employer, Tyson


                                        -4-
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 5 of 8 PageID #: 389




          Foods, Inc. held a non-delegable duty to ensure workplace
          safety for its employees. But that duty did not extend to the
          individually named defendants as employees of Tyson. At
          any rate, the individually named defendants engaged in the
          alleged conduct—failing to take proper safety precautions to
          prevent the spread of COVID-19—on behalf of Tyson Foods
          and in the scope of their employment. See Doc. 7 ¶ 19 (“Ty-
          son’s conduct, effectuated through the named Defendants in
          this lawsuit, was negligent and grossly negligent and was the
          cause of the underlying incident.”).
              Moreover, plaintiffs cannot impose liability “on employ-
          ees where the employer and the employees committed iden-
          tical negligent acts or omissions.” See In re Butt, 495 S.W.3d at
          467. Plaintiffs’ first amended complaint does little to distin-
          guish between any acts or omissions by Tyson Foods and the
          individually named defendants. The complaint refers to al-
          leged misconduct by defendants in tandem, bringing the
          same causes of action of negligence and gross negligence
          against them for essentially the same conduct of not ade-
          quately preventing the spread of COVID-19. See Doc. 7 ¶ 20-
          32. Accordingly, plaintiffs’ complaint fails to state a claim
          against the individually named defendants.
              In their response to this motion to dismiss, plaintiffs argue
          that—by virtue of their positions as Plant Manager, Plant
          Safety Manager, and Production Shift Manager, respec-
          tively—the individually named defendants owed independ-
          ent duties to plaintiffs “apart from those of Plaintiffs’ em-
          ployer.” Doc. 14 at 6-7. Plaintiffs point specifically to the fact
          that these defendants “were directly responsible for enforcing
          adequate procedures and safety measures to prevent the
          spread of COVID-19.” Id.
              However, plaintiffs’ conclusory assertions are insufficient
          to survive a motion under Rule 12(b)(6). It is unclear from
          plaintiffs’ amended complaint what independent duty the in-
          dividually named defendants owed to plaintiffs, much less


                                        -5-
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 6 of 8 PageID #: 390




          whether that duty was breached. Plaintiffs cite to no cases
          holding that an employee’s job title can generate a separate
          duty of care from their employer’s. And plaintiffs’ argument
          here is similar to the employee’s contention in Leitch, who
          sued corporate officers “because of their positions [with the
          employer].” As in Leitch, that argument is meritless absent
          any evidence that an employee owes a separate, independent
          duty to plaintiffs.
               In their response to defendants’ motion to dismiss, plain-
          tiffs also cite multiple cases for the proposition that “a corpo-
          rate agent is personally liable for his own fraudulent or tor-
          tious acts.” Doc. 14 at 5 (quoting Meyer v. JP Morgan Chase
          Bank, N.A., 2011 WL 13324489, at *7 (W.D. Tex. Mar. 16, 2011)).
          As the court has noted above, it is true that employees can be
          liable for their own tortious conduct. But that principle only
          applies where a separate duty is owed. Here, plaintiffs have
          failed to allege that the individually named defendants owed
          them a duty.
              Plaintiffs additionally argue that “courts in Texas have in-
          terpreted Leitch in a way that does not foreclose a plaintiff’s
          ability to hold individual employees liable.” Doc. 14 at 6. To
          bulwark that claim, plaintiffs cite the Western District of
          Texas’s decision in Guzman v. Cordero. Id. However, Guzman is
          inapposite, as the court in that case distinguished those cir-
          cumstances from the facts in Leitch. In Guzman, a customer of
          a 12-point auto inspection from Wal-Mart was later involved
          in a car accident “after the front tire tread separated.” Guzman
          v. Cordero, 481 F. Supp. 2d 787, 788 (W.D. Tex. 2007). The cus-
          tomer sued Wal-Mart and the employee who completed the
          inspection and certified that the vehicle’s tires were in good
          condition. Id. While evaluating whether the employee was im-
          properly joined at the motion to remand stage, the court held
          that, unlike Leitch, “it is quite possible that [the employee]
          owed an independent duty of care” since the employee “ac-
          tually performed the services in question.” Id. at 790. In



                                        -6-
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 7 of 8 PageID #: 391




          contrast, the facts in this case bear strong resemblances to
          Leitch, as in both cases the corporate employers, not the em-
          ployees, have a non-delegable duty to ensure workplace
          safety. Because plaintiffs cannot articulate a distinct duty
          owed by the individually named defendants, their complaint
          cannot survive a motion to dismiss.
               Finally, plaintiffs request that, if the court finds that plain-
          tiffs’ complaint has failed to state a claim, they be permitted
          to amend the complaint. Under Federal Rule of Procedure
          15(a), “the court should freely give leave [to amend] when jus-
          tice so requires.” Fed. R. Civ. P. 15(a). However, “[i]t is within
          the district court’s discretion to deny a motion to amend if it
          is futile.” Stripling v. Jordan Production Co., Ltd., 234 F.3d 863,
          872-73 (5th Cir. 2000). “An amendment is futile if it would fail
          to survive a Rule 12(b)(6) motion.” Marucci Sports, LLC v. Nat’l
          Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014) (cita-
          tion omitted).
              The court finds that any amendment to plaintiffs’ com-
          plaint would be futile. Even if plaintiffs were to amend their
          complaint a second time, corporate employers still cannot del-
          egate a duty to ensure a safe workplace to their employees.
          Accordingly, any amended complaint would still “fail to sur-
          vive a Rule 12(b)(6) motion.” See Marucci Sports, LLC, 517 F.3d
          at 378.
                                       Conclusion
              Because plaintiffs have failed to state a claim for which re-
          lief may be granted against the individually named defend-
          ants in this case, the motion (Doc. 12) is granted. Plaintiffs’
          claims against Tommy Brown, Micah Fenton, and Felicia Al-
          exander are dismissed with prejudice.




                                          -7-
Case 6:20-cv-00475-JCB Document 21 Filed 02/11/21 Page 8 of 8 PageID #: 392




                           So ordered by the court on February 11, 2021.



                                          J. C AMPBELL B ARKER
                                        United States District Judge




                                     -8-
